Exhibit 10.32


AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 18, 2019, by and among (a) DELEK US
HOLDINGS, INC., a Delaware corporation (“Delek US Holdings”), (b) the other
Persons from time to time party to the Credit Agreement (as defined below) as
Borrowers (together with Delek US Holdings, collectively, “Borrowers”), (c) the
Required Lenders party to the Credit Agreement, (d) WELLS FARGO BANK, NATIONAL
ASSOCIATION, BANK LEUMI USA, ISRAEL DISCOUNT BANK OF NEW YORK, FIFTH THIRD BANK,
and BANK OF MONTREAL, each in its capacity as an Issuing Bank (each, a
“Consenting Issuing Bank” and collectively, the “Consenting Issuing Banks”), (e)
the Guarantors party to the Credit Agreement, and (f) WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, “Agent”). All terms used herein that
are defined in the Credit Agreement and not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, Borrowers, Guarantors, Lenders, and Agent are parties to that certain
Second Amended and Restated Credit Agreement, dated as of March 30, 2018 (as the
same may now exists and may be amended, modified, supplemented, extended,
renewed, restated, or replaced from time to time, the “Credit Agreement”);
WHEREAS, in accordance with the Credit Agreement, Lenders have made and continue
to make Loans and other financial accommodations to and for the benefit of
Borrowers, in each instance pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement;
WHEREAS, Loan Parties, Agent, Required Lenders and Consenting Issuing Banks wish
to amend certain terms and provisions of the Credit Agreement, including to
increase the sublimit for Letters of Credit and to re-allocate the Consenting
Issuing Banks’ Individual Letter of Credit Sublimits, in each case as hereafter
set forth; and
WHEREAS, Loan Parties, Agent, Required Lenders and Consenting Issuing Banks are
willing to amend the Credit Agreement on the Fourth Amendment Effective Date (as
defined below), as set forth herein, subject to the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated into and made a part of this Amendment, the covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the
undersigned, intending to be legally bound, does hereby agree as follows:
AGREEMENT


1. Amendments. The Credit Agreement is hereby amended as follows:
(a)     By amending and restating Section 2.11(b)(i) thereof to read in its
entirety as follows:
“(i) the Letter of Credit Usage would exceed $400,000,000 (or in the case of
Letters of Credit denominated in Canadian Dollars, the Dollar Equivalent of
$10,000,000), except, in each case, with the prior written consent of Agent and
any Issuing Bank that is then proposing to issue one or more Letters of Credit
that would cause the outstanding principal amount of Letters of Credit to exceed
such principal amount, or”




--------------------------------------------------------------------------------

Exhibit 10.32


(b)     By amending and restating Section 14.1(e)(vi) to read in its entirety as
follows:
“(vi) the Individual Letter of Credit Sublimits (as well as the sum of all
Individual Letter of Credit Sublimits) may be increased, decreased, eliminated
or otherwise modified as between Wells Fargo (in its capacity as an Issuing
Bank) and any other Issuing Bank (and each applicable Issuing Bank’s Individual
Letter of Credit Sublimit and Schedule 1.2 may be modified to reflect any such
increase, decrease, elimination or other modification) solely with the consent
of each applicable Issuing Bank, Administrative Borrower and Agent (such consent
not to be unreasonably withheld).”
(c)     By amending and restating Schedule 1.2 to the Credit Agreement in the
form appended to this Amendment as Exhibit A.
By its signature below, each of Bank Leumi USA and Israel Discount Bank of New
York acknowledges and agrees that from and after the Fourth Amendment Effective
Date, it shall not be an Issuing Bank under the Credit Agreement.
2. Representations and Warranties. Each Loan Party jointly and severally
represents and warrants to Agent and each other member of the Lender Group as
follows:
(a)     Representations and Warranties; No Event of Default. The representations
and warranties of each Loan Party or its Restricted Subsidiaries and, if
applicable, the Permitted JVs, contained in the Credit Agreement or in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date). After giving effect to this Amendment, no Default or Event of Default
exists or has occurred and is continuing.
(b)     Organization, Good Standing, Etc. Each Loan Party and each Restricted
Subsidiary thereof (i) is duly organized and validly existing under the laws of
the jurisdiction of its organization, (ii) is in good standing and/or qualified
to do business in any state where the failure to be so qualified and/or in good
standing could reasonably be expected to result in a Material Adverse Effect,
and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted (except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect), to enter into the Loan Documents to which
it is a party and to carry out the transactions contemplated thereby.
(c)     Authorization; Enforceability. As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party. Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(d)     Governmental Approvals; No Conflicts. As to each Loan Party, the
execution, delivery, and performance by such Loan Party of the Loan Documents to
which it is a party do not and will




--------------------------------------------------------------------------------

Exhibit 10.32


not (i) violate (A) any provision of federal, state, provincial, or local law or
regulation applicable to any Loan Party or its Restricted Subsidiaries, where
such violation could reasonably be expected to have a Material Adverse Effect,
(B) the Governing Documents of any Loan Party, or (C) any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party
where such violation could reasonably be expected to have a Material Adverse
Effect, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under (A) any Material Contract or
any Intermediation Facility where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, or (B) any Term Loan Document of any Loan Party or its
Restricted Subsidiaries, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any assets of any Loan Party, other
than Permitted Liens, or (iv) require any approval of any holder of Equity
Interests of a Loan Party or any approval or consent of any Person under any
Material Contract, any Intermediation Facility or any Term Loan Document of any
Loan Party or Restricted Subsidiary, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
3. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to Agent, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being herein called the “Fourth Amendment Effective Date”):
(a)     The representations and warranties of each Loan Party or its Restricted
Subsidiaries and, if applicable, the Permitted JVs, contained in this Amendment
or in the other Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date).
(b)     After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.
(c)     The Agent shall have received counterparts of the signature pages to
this Amendment, duly executed by each of the Loan Parties, Required Lenders and
Consenting Issuing Banks.
4. Continued Effectiveness of the Credit Agreement and other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Credit Agreement and each other Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Fourth Amendment Effective Date all references in the Credit Agreement and
any such other Loan Document to “the Credit Agreement,” the “Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended by this Amendment,
and (c) confirms and agrees that to the extent that the Credit Agreement and any
such other Loan Document purports to assign or pledge to Agent for the benefit
of Lender Group, or to grant to Agent for the benefit of Lender Group and Bank
Product Providers, a security interest in or Lien on, any Collateral as security
for the Obligations of any Loan Party from time to time existing in respect of
the Credit Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment, and/or grant of which security interest or Lien is hereby
ratified and confirmed in all respects. This Amendment does not and shall not
affect any of the Obligations




--------------------------------------------------------------------------------

Exhibit 10.32


of any Loan Party, other than as expressly provided herein, including, without
limitation, Borrowers’ obligation to repay the Loans in accordance with the
terms of Credit Agreement, pay or repay all other Obligations as provided in the
Loan Documents to which it is a party, all of which Obligations shall remain in
full force and effect. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power, or remedy of Agent
or any Lender under the Credit Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document.
5. Miscellaneous.
(a)     This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Amendment but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
(b)     Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Amendment.
(c)     THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(d)     Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Credit Agreement.
(e)     Each provision of this Amendment shall be severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.
(f)     Borrowers will pay on demand all Lender Group Expenses in connection
with the preparation, execution and delivery of this Amendment or otherwise
payable under the Credit Agreement, including, without limitation, reasonable
fees, disbursements and other charges of counsel to Agent.
[Remainder of Page Intentionally Left Blank]

EXHIBIT A TO
AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




Schedule 1.2
Individual Letter of Credit Sublimits


Lender
Individual Letter of Credit Sublimit
Wells Fargo Bank, National Association
$360,000,000
Bank of Montreal
$35,000,000
Fifth Third Bank
$5,000,000
Total
$400,000,000





